IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ROBERT L. TIMMS,                        : No. 708 EAL 2015
                                        :
                 Respondent             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
CSX TRANSPORTATION, INC.,               :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.